DETAILED ACTION
This is the second Office action of Application No. 16/283,090 in response to the amendment filed on December 18, 2020. Claims 1, 4, 6-10, 12-31, and 33-64 are pending. By the amendment, claims 1, 4, 6, 12, 15-18, 25, 27-28 and 31 have been amended. Claims 33-64 are new and claims 2-3, 5, 11, and 32 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 53 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (US Patent Publication 20150031488).
Regarding claim 53, Okuda discloses an electro-mechanical drive unit (Fig. 1) comprising: a first electric machine (Fig. 1, MG1) operable as a motor to produce motor torque or as a generator to produce energy (paragraph [0032]); a second electric machine (Fig. 1, MG2) operable as a motor to produce motor torque or as a generator to produce energy (paragraph [0033]); wherein the first and second electric machines e.g. paragraph [0052]); a gear set (Fig. 1, automatic transmission 22) mechanically coupled to one of the first electric machine and the second electric machine (e.g. MG2 through gears 20, 32, and 24 is connected to 22); an output member (e.g. differential 28) coupled to the gear set; a hydrodynamic coupling (Fig. 1, torque converter 18) apparatus including an impeller (Fig. 1, pump impeller 18p) and a turbine (Fig. 1, turbine 18t) fluidly connected to the impeller, and configured to transfer engine (Fig. 1, engine 12) torque; an input member (Fig. 1, input shaft 16) connected to the impeller; a torque transmitting device (Fig. 1, e.g. C1 or C2) disposed downstream from the turbine and upstream from the gear set (C1 and C2 are disposed downstream of 18t and upstream of 22 and planetaries 40 and 42), and wherein the torque transmitting device is configured to disconnect the hydrodynamic coupling apparatus from the gear set (Fig. 1, when C1 and C2 are disconnected the torque converter cannot transfer torque to 22); and wherein the hydrodynamic coupling apparatus is coupled to the first and/or second electric machines to combine the engine torque transferred via the hydrodynamic coupling apparatus with the motor torque produced by the first and/or second electric machines when the first and/or second electric machines operate as the motor (MG1 and MG2 are downstream of the engine and Paragraph [0052]. Also, Fig. 4.).

Claims 54-55 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schimdt (US Patent Publication 20070049443).
Regarding claim 54, Schimdt discloses an electro-mechanical drive unit (Fig. 1) comprising: a first electric machine (Fig. 1, electrical power unit 22) operable as a paragraph [0015]); a second electric machine (Fig. 1, electric power unit 24) operable as a motor to produce motor torque or as a generator to produce energy (paragraph [0015]); wherein the first and second electric machines are in electrical communication with each other (paragraph [0015] and Fig. 1, control unit 50); a hydrodynamic coupling apparatus (Fig. 1, hydrodynamic drive device 20) including an impeller (Fig. 1, pump section 38) and a turbine (Fig. 1, turbine section 42) fluidly connected to the impeller, and configured to transfer engine torque (Fig. 1, engine 12); and a gear set (Fig. 1, one of the automatic transmission 18, planetary gearset 28, or planetary gear set 30) mechanically coupled to one of the first electric machine and the second electric machine (Fig. 1, e.g. 24 is directly connected); wherein the turbine of the hydrodynamic coupling apparatus is coupled to the gear set along a first path (Fig. 1, path through 46); and an input member (Fig. 1, flywheel 32. The flywheel will provide input power as described in paragraph [0021], “The flywheel 32 will continue to provide power to the electrically variable powertrain 10 until point 90, shown in FIG. 2.” Thus, 32 is an input member) is coupled to the gear set along a second path (Fig. 1, path from 32 to 70) that is different from the first path (shown in Fig. 1).
Regarding claim 55, Schimdt discloses the drive unit as set forth in claim 54 wherein: the gear set includes a first planetary gear set (Fig. 1, first planetary gear set 28) and a second planetary gear set (Fig. 1, second planetary gear set 30); the turbine is coupled to the first planetary gear set along the first path (Fig. 1, connected to carrier 68 of planetary 28); and the input member is coupled to the second Fig. 1, connected to sun 70 of planetary 30).
Regarding claim 64, Schimdt discloses the drive unit as set forth in claim 54 wherein the hydrodynamic coupling apparatus is coupled to the first and/or second electric machines (e.g. 22 is connected to 20) to combine the engine torque transferred via the hydrodynamic coupling apparatus with the motor torque produced by the first and/or second electric machines when the first and/or second electric machines operate as the motor (paragraphs [0015] and [0018]. Fig. 1).
Response to Arguments
Applicant’s arguments, see page 39, filed 12/18/2020, with respect to the objections to the claims have been fully considered and are persuasive.  Noting, the amendments to the claims overcome the objections. The objections to the claims have been withdrawn. 
Applicant’s arguments, see pages 37-39, filed 12/18/2020, with respect to the 35 U.S.C. 102(a)(1) rejection using Schmidt (US Patent Publication 20070049443) to claims 1-4, 6-7, 9-10, 17-18, and 32 have been fully considered and are persuasive.  Noting, the amendments to the claims incorporated the previously stated allowable subject matter. The 35 U.S.C. 102(a)(1) rejection using Schmidt to claims 1-4, 6-7, 9-10, 17-18, and 32 has been withdrawn. 
Claim 53 is a new claim. Applicant’s arguments, see page 40, filed 12/18/2020, with respect to claim 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 1, 4, 6-10, 12-31 and 33-52 are allowed.
Claims 1, 4, 6-10, 12-31 and 33-52 include the allowable subject matter indicated in the Office action dated 9/18/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 56-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 56, the prior art does not disclose or render obvious the drive unit wherein:32S/N 16/283090Atty Dkt No. P047074-US-NP/GM5155PUS the first planetary gear set includes a sun gear member, a ring gear member and a carrier member that supports a plurality of pinion gears that mesh with both the ring gear member and the sun gear member; the second planetary gear set 
Regarding claim 57, the prior art does not disclose or render obvious the drive unit wherein: the first planetary gear set includes a sun gear member, a ring gear member and a carrier member that supports a plurality of pinion gears that mesh with both the ring gear member and the sun gear member; the second planetary gear set includes a sun gear member, a ring gear member and a carrier member that supports a first group of pinion gears and a second group of pinion gears, and the first group of pinion gears and the second group of pinion gears mesh with each other, and the first group of pinion gears mesh with the ring gear member, and the second group of pinion gears mesh with the sun gear member; the turbine is coupled to the carrier member of the first planetary gear set along the first path; and the input member is coupled to the ring gear member of the second planetary gear set along the second path, in combination with the other elements required by the claim 55.
Regarding claim 58, the prior art does not disclose or render obvious the drive unit wherein: the first planetary gear set includes a first sun gear member, a second sun gear member, a ring gear member and a carrier member that supports a first group of 
Regarding claim 59, the prior art does not disclose or render obvious the drive unit wherein: the gear set includes a first planetary gear set and a second planetary gear set; the first planetary gear set includes a sun gear member, a ring gear member and a carrier member that supports a plurality of pinion gears that mesh with both the ring gear member and the sun gear member; the second planetary gear set includes a first sun gear member, a second sun gear member, a ring gear member and a carrier member that supports a first group of pinion gears and a second group of pinion gears, and the first and second groups of pinion gears mesh with each other, and the first group of pinion gears mesh with the ring gear and the first sun gear member, and the second group of pinion gears mesh with the second sun gear member; the turbine is coupled to the ring gear member of the second planetary gear set along the first path; 
Regarding claim 60, the prior art does not disclose or render obvious the drive unit wherein: the gear set includes a first planetary gear set, a second planetary gear set, and a third planetary gear set; the first planetary gear set includes a sun gear member, a ring gear member and a carrier member that supports a plurality of pinion gears that mesh with both the ring gear member and the sun gear member; the second planetary gear set includes a sun gear member, a ring gear member and a carrier member that supports a first group of pinion gears and a second group of pinion gears, and the first group of pinion gears and the second group of pinion gears mesh with each other, and the first group of pinion gears mesh with the ring gear member, and the second group of pinion gears mesh with the sun gear member; the third planetary gear set includes a sun gear member, a ring gear member and a carrier member that supports a plurality of pinion gears that mesh with both the ring gear member and the sun gear member; the turbine is coupled to the carrier member of the third planetary gear set along the first path; and the input member is coupled to the ring gear member of the second planetary gear set and the ring gear member of the third planetary gear set along the second path, in combination with the other elements required by claim 54.
Regarding claim 61, the prior art does not disclose or render obvious the drive unit wherein: the gear set includes a first planetary gear set, a second planetary gear set, and a third planetary gear set; the first planetary gear set includes a sun gear member, a ring gear member and a carrier member that supports a plurality of pinion 
Regarding claim 62, the prior art does not disclose or render obvious the drive unit wherein: the gear set includes a first planetary gear set and a second planetary gear set; the turbine is coupled to the second planetary gear set along the first path; and the input member is coupled to the second planetary gear set along the second path, in combination with the other elements required by the claim 54.
	Claims 63 is allowable because it is dependent on allowable claim 62.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/L.W. /Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655